Court of Appeals
of the State of Georgia
                                         ATLANTA,____________________
                                                  May 22, 2018



The Court of Appeals hereby passes the following order:

A18A1756. CHARLES LIPPITT ANGELL v. LAURA ANN ANGELL.

      The parties were divorced pursuant to a final judgment and divorce decree.
The husband, Charles Lippitt Angell, subsequently filed a motion for new trial
challenging the trial court’s equitable division of assets, which the trial court denied.
The husband then filed the instant direct appeal. We, however, lack jurisdiction.
      Appeals from orders in domestic relations cases must be pursued by
discretionary application. OCGA § 5-6-35 (a) (2). “[C]ompliance with the
discretionary appeals procedure is jurisdictional.” Fabe v. Floyd, 199 Ga. App. 322,
332 (1) (405 SE2d 265) (1991). Although OCGA § 5-6-34 (a) (11) permits a direct
appeal from child custody orders, the husband did not challenge the court’s child
custody ruling in his motion for new trial, and the issue raised on appeal governs
whether a custody order may be appealed directly. See Voyles v. Voyles, 301 Ga. 44,
47 (799 SE2d 160) (2017) (an appeal in a domestic relations case in which custody
is not at issue must be brought by discretionary application).
      The husband’s failure to follow the discretionary appeal procedure deprives us
of jurisdiction over this direct appeal, which is hereby DISMISSED.
                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          05/22/2018
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.